Case: 20-60462     Document: 00515895639         Page: 1    Date Filed: 06/10/2021




           United States Court of Appeals
                for the Fifth Circuit                                   United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 10, 2021
                                  No. 20-60462                            Lyle W. Cayce
                                                                               Clerk

   Michael T. Rushing,

                                                           Plaintiff—Appellant,

                                      versus

   Yazoo County, a political subdivision of the State of Mississippi by and
   through its governing authority, The Board of Supervisors of
   Yazoo County; Van R. Foster, in his official capacity and
   individually; David Berry, III, in his official capacity and individually;
   Willie Wright, in his official capacity and individually; Jayne H.
   Dew, in her official capacity and individually; Cobie Collins, in his
   official capacity and individually; Alva Peyton Taylor, Yazoo County
   Public Defender, in her official capacity and individually; Mississippi
   Public Employees Retirement System, a duly created and
   empowered agency of the State of Mississippi, by and through its Counsel and
   Policy Advisor, Davetta Lee, in her official capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:18-CV-764
Case: 20-60462      Document: 00515895639          Page: 2   Date Filed: 06/10/2021




                                    No. 20-60462


   Before Owen, Chief Judge, and Jolly and Dennis, Circuit Judges.
   Per Curiam:*
          This appeal requires us to decide whether a former assistant county
   public defender timely filed a lawsuit to recover retirement and other
   employment benefits denied him by a county board of supervisors. The
   district court concluded he did not and entered summary judgment against
   him. He appeals. We agree with the district court: The public defender’s
   claims are time-barred, and no tolling doctrine applies. Consequently, we
   AFFIRM the district court’s judgment.
                                         I.
          Mississippi counties are run by boards of supervisors. No matter the
   county—Alcorn to Adams, Panola to Perry—these boards govern. They can
   tax. Miss. Code Ann. § 19-3-41. They can contract. Id. And they can
   legislate (on a limited basis). Id. § 19-3-40(1). But they also wield a lesser-
   known power: They can establish a county public defender office. Id.
   § 25-32-1. This civil-rights appeal arises from a board’s exercise of that
   power to create a public defender office whose lawyers, the county decided,
   would not receive county employment benefits.
          The details of such offices are defined by statute. Once a county
   public defender office is established, a county judge appoints the public
   defender. Id. § 25-32-3(1). The public defender, in turn, appoints assistant
   public defenders—if, that is, the board has “authorized” assistants.
   Id. § 25-32-3(2). The public defender and her assistants may be full- or part-
   time. Id. §§ 25-32-1, 25-32-5. If full-time, they may not maintain a private


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 20-60462      Document: 00515895639           Page: 3    Date Filed: 06/10/2021




                                     No. 20-60462


   law practice. Id. § 25-32-5. If part-time, however, they “may engage in the
   private practice of the law as long as such practice does not relate to the
   prosecution of criminal matters.” Id. Their compensation is not fixed by
   statute; it is set by the board of supervisors. Id. § 25-32-3(2).
          Another item not fixed by statute is the eligibility of public defenders
   for membership in the Public Employees’ Retirement System of Mississippi
   (PERS). Established in 1952, PERS provides retirement coverage for
   eligible employees in state service. See id. § 25-11-101. A regulation adopted
   by PERS’ Board of Trustees—Regulation 36—governs eligibility. See 27
   Miss. Admin. Code Pt. 210, R. 1:36. Under Regulation 36, an individual
   may be eligible for PERS membership if he meets four basic requirements.
   See id. R.1:36(102). First, he must be “properly classified as an employee.”
   Id. Second, his compensation must be “properly reported on IRS Form W-
   2.” Id. Third, he must be “paid regular periodic compensation.” Id.
   Fourth, he must be “treated as an employee for all general purposes,
   including, but not limited to, eligibility for fringe benefits, payment of
   employment-related expenses, payroll tax withholding, etc.” Id. A county
   public defender may be eligible for PERS membership if he meets these
   requirements.
          By 1997, Yazoo County had enough “indigent defendant cases,”
   Miss. Code Ann. § 25-32-1, to warrant a public defender office. So the
   Board of Supervisors established one. The order establishing the office
   (“1997 Order”) provided for the appointment of a public defender and two
   assistant public defenders. The appointments were on a “part-time basis,”
   and the annual salaries were fixed at $50,000. Those salaries did not cover
   “office, secretarial and other expenses.” And the positions did not include
   benefits. In fact, the 1997 Order specified that the “Public Defender and




                                           3
Case: 20-60462      Document: 00515895639          Page: 4   Date Filed: 06/10/2021




                                    No. 20-60462


   assistants shall not receive retirement, insurance, workmen’s compensation
   and other fringe benefits of employees of the county.”
          That same year, Michael Rushing joined the Yazoo County Public
   Defender Office as an assistant public defender. When he received his first
   paycheck, in mid-December, he learned that he had not been enrolled in
   PERS, and that he was not receiving county employment benefits. He knew
   that his compensation was not being reported on a W-2 form, and he
   maintained a private law practice throughout his tenure. He left the office in
   1999, when the incoming chief public defender decided not to re-appoint him.
          Rushing’s failure to secure a re-appointment put him in a “financial
   bind.” To help his finances, in May 2000, he opted to obtain a refund of the
   PERS contributions made on his behalf during his tenure as a municipal
   court judge from 1992 to 1999. As a result of the refund, Rushing “waive[d]
   and relinquish[ed]” any and all PERS rights that had accrued. Miss.
   Code Ann. § 25-11-117(1).
          The Yazoo County Public Defender Office was terminated in 2005,
   but the Board re-established it in 2008. The order that re-established the
   office (“2008 Order”) resembles the 1997 Order that established it. The
   2008 Order directed a county judge to appoint the public defender, who
   would then appoint three assistant public defenders. Like the 1997 Order,
   the 2008 Order stated that all of the appointments would be “part-time,”
   and none of the appointees would “receive retirement, insurance,
   workmen’s compensation” or “other fringe benefits of employees of the
   county.”
          In accord with the 2008 Order, a county judge appointed Alva Taylor
   Yazoo County Public Defender. Taylor, in turn, appointed Rushing as one
   of three assistant public defenders.




                                          4
Case: 20-60462     Document: 00515895639          Page: 5    Date Filed: 06/10/2021




                                   No. 20-60462


          Rushing’s second stint at the office stretched from January 2009 to
   November 2017. He maintained a private law practice during his second
   stint, as he did during his first. He knew within 30 to 45 days of re-joining
   the office that he was not enrolled in PERS, and that he was not receiving
   benefits. By the end of each year, he knew that his compensation for the prior
   year had not been reported on a W-2 form. About 60 to 90 days after re-
   joining the office, however, he began questioning why it lacked basic
   resources, like office supplies and a copier. He had spoken to public
   defenders in other Mississippi counties and had learned that other offices
   were better funded. Around the same time, he asked his supervisor, Yazoo
   County Public Defender Alva Taylor, about the reason for the lack of
   resources; Taylor responded, “it’s not in our contract” with the Board. This
   was not correct. In fact, the lack of resources stemmed from the terms of the
   1997 and 2008 Orders, but Rushing did not know this because he had not read
   the orders.
          Believing he had been illegally denied county employment benefits,
   Rushing wrote Wiley J. Barbour, the attorney for the Board. In this July 11,
   2014 letter, Rushing claimed Yazoo County public defenders were public
   employees entitled to “[f]ull participation” in PERS and to “any and all
   other benefits . . . to which all other public employees within the state have
   been and are now entitled.” On behalf of himself and the two other assistant
   public defenders, Rushing demanded “to have our past and present status as
   public employees recognized by the county and to receive that to which we
   have been entitled throughout our respective terms of service to Yazoo
   County.”
          The letter led to a discussion with Barbour. In mid-July, Rushing told
   Barbour that he intended to raise the concerns identified in the letter at a




                                         5
Case: 20-60462     Document: 00515895639          Page: 6    Date Filed: 06/10/2021




                                   No. 20-60462


   Board meeting. Barbour “discouraged” Rushing from asking to be placed on
   the Board’s agenda and told Rushing his complaints “would not be favorably
   received.”    Rushing considered this a “friendly warning” and grew
   concerned he would be fired if he complained at a Board meeting. Still,
   Rushing never told the Yazoo County Administrator about his concerns, and
   Rushing never asked to be placed on the agenda for a Board meeting.
          After meeting with Barbour, Rushing turned to PERS. He met with
   Davetta Lee, Counsel and Policy Advisor for PERS, in September 2014. He
   told Lee that he thought he should be enrolled in PERS by virtue of his
   assistant public defender position. In response, Lee directed Rushing to
   documents—including the 1997 Order and the 2008 Order—establishing
   that his position was part-time and without benefits. Lee then explained the
   requirements for PERS eligibility. Rushing had to be “properly classified”
   as an employee; his wages had to be “properly reported” on a W-2 form; and
   he had to be “treated as an employee for all general purposes,” including
   “eligibility for fringe benefits.” 27 Miss. Admin. Code Pt. 210, R.
   1:36(102). Lee also explained the “20/80 Rule”: Employees are not eligible
   for PERS unless they work at least “20 hours per week or a total of 80 hours
   per month.” Id. R. 1:36(103)(2)(a)(i). Because the Board had classified
   Rushing as a part-time contractor and had denied him benefits, Lee
   explained, Rushing was not eligible for membership in PERS. If Rushing
   believed he was being misclassified, Lee continued, Rushing needed to
   resolve that dispute with the Board of Supervisors; PERS could not re-
   classify him as a public employee eligible to receive benefits when the Board,
   acting through its minutes, had denied benefits.
          After failing to convince PERS to enroll him, Rushing returned to
   work—but “under protest.”          Had he been enrolled in PERS and




                                         6
Case: 20-60462      Document: 00515895639           Page: 7   Date Filed: 06/10/2021




                                     No. 20-60462


   contributing to the system throughout his second stint, his right to retirement
   benefits would have “vested” in January 2017, after eight years of state
   service. See Miss. Code Ann. § 25-11-109(1). But he was not enrolled,
   and he did not contribute to the system. So no right “vested” when his
   second stint drew to a close.
          Rushing resigned from his assistant public defender position on
   November 15, 2017 and filed suit on November 1, 2018.
                                         II.
          Rushing sued everyone conceivably involved in the decision not to
   extend to him county employment benefits. That included Yazoo County,
   the Board of Supervisors and five Board members, Yazoo County Public
   Defender Alva Taylor, PERS, and PERS Counsel and Policy Advisor
   Davetta Lee. His claims fell into three categories: claims for violations of
   § 1983, claims based on breaches of fiduciary duties, and a request for a
   declaratory judgment. All of Rushing’s claims are bottomed on the denial of
   his right to county employment benefits, including membership in PERS.
          The first category of claims, those brought under § 1983, involved
   alleged violations of equal protection, procedural due process, and
   substantive due process.        As for equal protection, Rushing claimed
   “Defendants” “singl[ed] out a discre[t][e] and insular minority of [p]ublic
   [d]efenders from all other county employees.”          This “singl[ing] out”
   stemmed from the 1997 Order and the 2008 Order and referred to the
   Board’s decision not to extend to public defenders the employment benefits
   extended to other county employees. As for procedural due process, Rushing
   claimed “Defendants” “den[ied] him notice or an opportunity to be heard”
   before the Board.     The alleged denial occurred during his July 2014
   conversation with Jay Barbour, the Board’s attorney, when Barbour told




                                          7
Case: 20-60462       Document: 00515895639         Page: 8   Date Filed: 06/10/2021




                                    No. 20-60462


   Rushing that his complaints would not be “favorably received” by the Board.
   Rushing considered this statement “a denial of the right to be heard.”
   Finally, as for substantive due process, Rushing complained “Defendants”
   denied him employment benefits and membership in PERS; he claimed he
   was constitutionally entitled to both.
          Rushing based the second category of his claims, those for breach of
   fiduciary duty, on three omissions. First, “Defendants” failed to classify him
   as a county employee eligible to receive benefits. Second, “Defendants”
   failed to inform him that they would rely on PERS’s 20/80 Rule, and that
   he needed to “keep a time sheet” to prove compliance with that rule. Finally,
   Alva Taylor misrepresented that the public defender office had a contract
   with the Board.
          The third and final category of claims proved the easiest to
   comprehend. Rushing sought a declaratory judgment that Yazoo County and
   PERS must “work together to enroll him as a member of PERS, with all
   retroactive credits allowable by law.”
          After some discovery on these claims, the defendants moved for
   summary judgment. The district court granted the motions and dismissed
   Rushing’s claims as time-barred. It concluded that the limitations period
   was, at most, three years; that each claim accrued more than three years
   before suit was filed; and that no tolling doctrine applied. Given these
   conclusions, it entered a take-nothing judgment. Rushing timely appeals.
                                        III.
          We review the grant of summary judgment de novo. West v. City of
   Houston, 960 F.3d 736, 740 (5th Cir. 2020) (per curiam). Summary judgment
   is appropriate if the movant shows that there is no genuine dispute as to any




                                            8
Case: 20-60462      Document: 00515895639          Page: 9   Date Filed: 06/10/2021




                                    No. 20-60462


   material fact and the movant is entitled to judgment as a matter of law. Fed.
   R. Civ. P. 56(a). A dispute is genuine if “the evidence is such that a
   reasonable jury could return a verdict for the nonmoving party.” Anderson v.
   Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact is material if it “might
   affect the outcome of the suit.” Id. We view the evidence in the light most
   favorable to the nonmovant and draw all reasonable inferences in that party’s
   favor. Adams v. Alcolac, Inc., 974 F.3d 540, 543 (5th Cir. 2020) (per curiam).
                                        IV.
          Rushing challenges the summary judgment dismissing his claims as
   time-barred. We resolve his challenge in three parts. First, we determine the
   limitations periods that apply. Second, we determine when each claim
   accrued. Finally, we determine whether a tolling doctrine applies.
                                         A.
          Rushing brings § 1983 claims for the denial of equal protection and
   due process. There is no federal limitations period for § 1983 claims, so we
   borrow the forum state’s residual personal-injury limitations period. See
   Bargher v. White, 928 F.3d 439, 444 (5th Cir. 2019). Mississippi is the forum
   state, and its residual personal-injury limitations period, Miss. Code
   Ann. § 15-1-49, is three years. See Edmonds v. Oktibbeha Cnty., 675 F.3d
   911, 916 (5th Cir. 2012) (citing Miss. Code Ann. § 15-1-49). Because
   Rushing filed suit on November 1, 2018, and a three-year limitations period
   applies, any § 1983 claims that accrued before November 1, 2015 are time-
   barred unless a tolling doctrine applies.
          Rushing also brings claims for breach of fiduciary duty under
   Mississippi law. These claims are governed by the three-year residual
   limitations period, Miss. Code Ann. § 15-1-49. See Anderson v. LaVere,




                                          9
Case: 20-60462     Document: 00515895639           Page: 10   Date Filed: 06/10/2021




                                    No. 20-60462


   136 So. 3d 404, 411 (Miss. 2014). Still, the defendants have asked us to apply
   a shorter, one-year limitations period under the Mississippi Tort Claims Act,
   Miss. Code Ann. § 11-46-11(3)(a). Because the two-year difference in
   the lengths of these limitations periods does not change the outcome of this
   appeal, we will assume—without deciding—that the longer, three-year
   residual limitations period applies. Accordingly, as with the § 1983 claims,
   any breach-of-fiduciary-duty claims that accrued before November 1, 2015
   are time-barred unless a tolling doctrine applies.
          Having settled, as a matter of applicable law, on a three-year
   limitations period for all claims, we turn to consider when each claim
   accrued.
                                         B.
          We analyze accrual separately for each of Rushing’s claims. We first
   consider accrual of his § 1983 claims. After that determination, we consider
   accrual of his claims for breach of fiduciary duty under Mississippi law.
                                         1.
          The date a § 1983 claim accrues is a question of federal law. Wallace
   v. Kato, 549 U.S. 384, 388 (2007). Under our precedent, a § 1983 claim
   accrues, and the limitations period begins to run, “‘the moment the plaintiff
   becomes aware that he has suffered an injury or has sufficient information to
   know that he has been injured.’” Russell v. Bd. of Trs., 968 F.2d 489, 493 (5th
   Cir. 1992) (quoting Rodriguez v. Holmes, 963 F.2d 799, 803 (5th Cir. 1992)).
   The plaintiff “need not realize that a legal cause of action exists; [he] need
   only know the facts that would support a claim.” Piotrowski v. City of
   Houston, 51 F.3d 512, 516 (5th Cir. 1995). We turn to consider when Rushing




                                         10
Case: 20-60462     Document: 00515895639           Page: 11   Date Filed: 06/10/2021




                                    No. 20-60462


   became aware, or should have become aware, of the facts supporting each of
   his § 1983 claims. See Russell, 968 F.2d at 493.
                                         a.
          We begin with Rushing’s § 1983 claim for denial of equal protection.
   For this claim, Rushing asserts that “Defendants” “singl[ed] out” public
   defenders for disfavored treatment by denying them the benefits county
   employees enjoy. The decision to deny benefits stems from the 1997 Order
   and the 2008 Order. Rushing admits he had actual knowledge of these orders
   by late 2013 or early 2014. By then, he became aware, or should have become
   aware, that the Board had denied public defenders the benefits county
   employees receive. See id. At the latest, he became aware that public
   defenders had been denied benefits in July 2014. That month, he wrote the
   Board’s attorney a demand letter complaining that public defenders had been
   misclassified as “contractors” (rather than county employees), and claiming
   that public defenders had been wrongfully denied the benefits afforded
   county employees, such as participation in PERS. Under even the latest of
   these dates, Rushing’s claim accrued more than three years before he filed
   suit in November 2018. This claim is time-barred unless a tolling doctrine
   applies.
                                         b.
          We turn next to the § 1983 claim for the denial of procedural due
   process.   Rushing claims “Defendants” “den[ied] him notice or an
   opportunity to be heard” before the Board. Under his theory of this claim,
   the “denial” stems from his July 2014 conversation with the Board attorney,
   when the attorney told Rushing his complaints would not be “favorably
   received” by the Board. Rushing became aware, or should have become
   aware, of the facts supporting this claim when the conversation occurred. See




                                         11
Case: 20-60462     Document: 00515895639           Page: 12   Date Filed: 06/10/2021




                                    No. 20-60462


   id. So this claim accrued in July 2014, more than three years before Rushing
   filed suit. Like the equal protection-claim, this claim is time-barred unless a
   tolling doctrine applies.
                                         c.
          We now turn to the last of Rushing’s § 1983 claims: his claim for denial
   of substantive due process. Under his theory of this claim, “Defendants”
   violated substantive due process when they denied him membership in
   PERS and other benefits of county employment. That denial traces to the
   1997 Order and the 2008 Order, which specified that public defenders like
   Rushing    would     “not   receive    retirement,   insurance,    workmen’s
   compensation and other fringe benefits of employees of the county.” As
   noted, Rushing admits he had actual knowledge of these orders by late 2013
   or early 2014. By then, he became aware, or should have become aware, that
   the Board had denied public defenders PERS and other benefits of county
   employment. See id. At the latest, he became aware that public defenders
   had been denied membership in PERS and other benefits of county
   employment in July 2014, when he wrote the demand letter to the Board
   attorney. Even using the latest of these dates, Rushing’s claim accrued more
   than three years before he filed suit in November 2018. So this claim is time-
   barred unless a tolling doctrine applies.
                                         d.
          As we have noted, Rushing had actual knowledge of the facts
   underlying each § 1983 claim more than three years before he filed suit. Still,
   he insists his claims did not accrue until much later.        He makes two
   arguments on this score.




                                         12
Case: 20-60462     Document: 00515895639           Page: 13    Date Filed: 06/10/2021




                                    No. 20-60462


          First, he contends his claims did not accrue until he resigned from his
   position or “vested” with a right to retirement. For it was not until then, he
   reasons, that he could have collected retirement benefits and filed this
   lawsuit. We disagree. As relevant here, the (allegedly) unlawful act is the
   Board’s classification of him as a part-time contractor ineligible for county
   employment benefits, including PERS retirement.                That act was
   accomplished through the 1997 Order and the 2008 Order, and Rushing had
   actual knowledge of the existence, content, and effect of both orders by July
   2014, at the latest. Rushing’s ultimate inability to receive retirement benefits
   upon “vesting” or resignation is merely a consequence of the earlier unlawful
   act—more specifically, “a delayed, but inevitable, consequence,” Del. State
   Coll. v. Ricks, 449 U.S. 250, 257–58 (1980), of the Board’s decision not to
   extend benefits to county public defenders. See Chardon v. Fernandez, 454
   U.S. 6, 8 (1981) (per curiam) (anchoring accrual to the time of the unlawful
   act, “not the point at which the consequences of the act become painful”
   (citing Ricks, 449 U.S. at 258)). Because we assess accrual from the moment
   the plaintiff “‘has sufficient information to know that he has been injured,’”
   Russell, 968 F.2d at 493 (quoting Rodriguez, 963 F.2d at 803), not from each
   moment he feels the effects of a singular, earlier injury, see, e.g., Burns v.
   Harris Cnty. Bail Bond Bd., 139 F.3d 513, 519 (5th Cir. 1998), we reject
   Rushing’s first accrual argument and turn to his second.
          For his second argument, Rushing invokes the continuing-violation
   doctrine, which is “a federal common law doctrine governing accrual.”
   Heath v. Bd. of Super’s for S. Univ. & Agric. & Mech. Coll., 850 F.3d 731, 740
   (5th Cir. 2017). He contends a new claim accrued each time Yazoo County
   issued him a paycheck without making deductions for the benefits he says he
   was owed. We are not persuaded. “The continuing violation doctrine does
   not apply to claims based on discrete actions,” Gen. Land Office v. U.S. Dep’t




                                          13
Case: 20-60462     Document: 00515895639           Page: 14    Date Filed: 06/10/2021




                                    No. 20-60462


   of the Interior, 947 F.3d 309, 319 (5th Cir. 2020) (citing Doe v. United States,
   853 F.3d 792, 802 (5th Cir. 2017)), even if those actions are “‘serial,’” Doe,
   853 F.3d at 802 (quoting Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101,
   114 (2002)). At their core, Rushing’s claims are based on two discrete
   actions: the Board’s adoption, first in 1997 and then in 2008, of orders
   denying public defenders the benefits that county employees receive.
   Because Rushing’s claims are based on two discrete actions, he is “not
   entitled to the shelter of the continuing violation doctrine.” Frank v. Xerox
   Corp., 347 F.3d 130, 136 (5th Cir. 2003); cf. Berry v. Allstate Ins. Co., 84 F.
   App’x 442, 444 (5th Cir. 2004) (per curiam) (continuing-violation doctrine
   did not apply in suit to recover retirement benefits because employer’s
   decision to deny benefits was a “one-time event”).
          In sum, each of Rushing’s § 1983 claims accrued more than three
   years before Rushing filed suit, and Rushing is not entitled to relief under the
   federal continuing-violation doctrine. Accordingly, each of Rushing’s § 1983
   claims is time-barred unless a tolling doctrine applies. Having determined
   when each of Rushing’s § 1983 claims accrued, we turn to consider accrual
   of his claims for breach of fiduciary duty under Mississippi law.
                                         2.
          In addition to § 1983 claims, Rushing brings claims for breach of
   fiduciary duty under Mississippi law. We look to state law to determine when
   these state-law claims accrued. See Meyers v. Moody, 693 F.2d 1196, 1206 (5th
   Cir. 1982), cert. denied, 464 U.S. 920 (1983). As we have noted, under
   Mississippi law, claims for breach of fiduciary duty are governed by the three-
   year residual limitations period. See Miss. Code Ann. § 15-1-49. A claim
   subject to that period accrues, at the latest, when “the plaintiff has
   discovered, or by reasonable diligence should have discovered, the injury.”




                                         14
Case: 20-60462     Document: 00515895639            Page: 15    Date Filed: 06/10/2021




                                     No. 20-60462


   Id. § 15-1-49(2). Using this definition of accrual, we consider when each of
   Rushing’s three breach-of-fiduciary-duty claims accrued for purposes of the
   residual limitations period.
                                          a.
           For his first claim, Rushing asserts that “Defendants” breached a
   fiduciary duty to “correctly classify” him as a county employee eligible for
   benefits. Under Rushing’s theory of this claim, “the injury,” id., is not being
   classified as a county employee eligible for benefits. The 1997 Order and the
   2008 Order accomplished that misclassification.             Rushing had actual
   knowledge of both orders by late 2013 or early 2014. By then, he had
   “discovered, or by reasonable diligence should have discovered, the injury.”
   Id. At the latest, Rushing actually “discovered[] . . . the injury,” id., in July
   2014, when he wrote the demand letter to the Board attorney, complaining
   of the misclassification that gives rise to this claim. Even using the latest of
   these dates, this claim accrued more than three years before Rushing filed
   suit.
                                          b.
           For his second claim, Rushing asserts that “Defendants” breached
   their fiduciary duty to tell him (a) that they would rely on PERS’s 20/80
   Rule, and (b) that he needed to “keep a time sheet” to prove compliance with
   that rule. Under Rushing’s theory of this claim, “the injury,” id., is
   “Defendants’” reliance on the 20/80 rule and failure to inform him of that
   rule. At the latest, Rushing “discovered, or by reasonable diligence should
   have discovered,” id., that injury in September 2014, when PERS Counsel
   and Policy Advisor Davetta Lee advised Rushing of the 20/80 rule.
   Accordingly, this claim accrued more than three years before Rushing filed
   suit.




                                          15
Case: 20-60462       Document: 00515895639              Page: 16      Date Filed: 06/10/2021




                                         No. 20-60462


                                              c.
           For his third claim, Rushing asserts that Alva Taylor, then the Yazoo
   County Public Defender, misrepresented to him that the public defender
   office had a contract with the Board. Here, “the injury,” id., is the alleged
   misrepresentation. That misrepresentation was made sometime between
   “late” 2012 and “the middle of” 2014. During that same time period,
   Rushing “discovered,” id., that no contract existed. That discovery is
   confirmed by Rushing’s July 2014 demand letter; in it, he “point[ed] out that
   there is no contract” between the public defender office and the Board. At
   the latest, this claim accrued in July 2014, more than three years before
   Rushing filed suit.
           In sum, each of Rushing’s claims for breach of fiduciary duty accrued
   more than three years before Rushing filed suit in November 2018. So each
   claim is time-barred unless a tolling doctrine applies. Having fully analyzed
   accrual, we turn to consider the final part of this appeal—tolling.
                                              C.
           Thus, finally, we must decide whether a tolling doctrine saves
   Rushing’s otherwise time-barred claims. We apply state tolling provisions in
   § 1983 cases. E.g., Rodriguez, 963 F.2d at 803 (citing Hardin v. Straub, 490
   U.S. 536, 543 (1989) and Jackson v. Johnson, 950 F.2d 263, 265 (5th Cir. 1992)
   (per curiam)). Rushing raises two related tolling theories: equitable tolling
   and equitable estoppel. 1 We consider each in turn.



           1
              We do not consider Rushing’s “void ab initio” argument because he raised it for
   the first time on appeal. See Perry v. VHS San Antonio Partners, L.L.C., 990 F.3d 918, 926
   (5th Cir. 2021). To the extent he intends to argue that Mississippi’s continuing-tort
   doctrine applies, he has forfeited the argument by inadequately briefing it; he cites no




                                              16
Case: 20-60462       Document: 00515895639              Page: 17     Date Filed: 06/10/2021




                                        No. 20-60462


           Under Mississippi law, “[t]he doctrine of equitable tolling provides
   that the running of the statute of limitations is suspended when ‘a plaintiff’s
   delay    in   filing   [a    complaint]        is   caused   by    the    defendant’s
   misrepresentation.’” Strickland v. S. Panola Sch. Dist., 134 So. 3d 367, 369
   (Miss. Ct. App. 2013) (quoting Smith v. Franklin Custodian Funds, Inc., 726
   So. 2d 144, 149 (Miss. 1998)). Rushing has presented no evidence that the
   misrepresentation of any defendant caused him to file his complaint in
   November 2018—more than four years after he had actual knowledge of all
   of the facts forming the basis of all of his claims. His failure to file before then
   is attributable to him and him alone. Accordingly, he is not entitled to
   equitable tolling.
           Nor is he entitled to equitable estoppel. Equitable estoppel “is an
   extraordinary remedy that should be used with caution.” Simmons Hous.,
   Inc. v. Shelton ex rel. Shelton, 36 So. 3d 1283, 1287 (Miss. 2010) (citing Adams
   v. Greenpoint Credit, LLC, 943 So. 2d 703, 709 (Miss. 2006) (en banc)). To
   equitably estop the defendants from raising a statute-of-limitations defense,
   Rushing “must present proof of inequitable conduct by the defendants.”
   Townes v. Rusty Ellis Builder, Inc., 98 So. 3d 1046, 1055 (Miss. 2012) (citing
   Miss. Dep’t of Pub. Safety v. Stringer, 748 So. 2d 662, 666–67 (Miss. 1999) (en
   banc)). Specifically, he must show that (1) the defendants induced him not
   to file his complaint sooner; (2) his claim was time-barred as a result of that
   inducement; and (3) the defendants knew or had reason to know that his
   claim would be time-barred as a result of the inducement. See id. (quoting
   Harrison Enters., Inc. v. Trilogy Commc’ns, Inc., 818 So. 2d 1088, 1095 (Miss.



   authority to support application of the doctrine here. See Innova Hosp. San Antonio Ltd.
   P’ship v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719, 732 (5th Cir. 2018).




                                             17
Case: 20-60462      Document: 00515895639             Page: 18   Date Filed: 06/10/2021




                                       No. 20-60462


   2002) (en banc)). Rushing can show none of these elements. He has no
   evidence that any defendant induced him to wait until November 2018 to file
   his complaint; no evidence that his untimely filing resulted from an
   inducement, rather than his own lack of diligence; and no evidence that any
   defendant knew or had reason to know that any hypothetical inducement
   would cause his claim to be time-barred. Accordingly, we reject Rushing’s
   equitable-estoppel argument.
                                             V.
          We now sum up. In this opinion, we have considered only the
   timeliness of Rushing’s claims—not their merits. First, we have determined
   that Mississippi’s three-year residual limitations period applies to his § 1983
   claims, and we have assumed, without deciding, that the same period applies
   to his claims for breach of fiduciary duty. Second, we have concluded that
   each of his claims accrued more than three years before he filed suit. Finally,
   we have rejected each of the tolling theories he has proposed. Because each
   of his claims accrued more than three years before he filed suit, and no tolling
   doctrine applies, his claims are time-barred. Accordingly, the judgment of
   the district court is, in all respects,
                                                                   AFFIRMED.




                                             18